Wells, J.
Taxes upon personal estate constitute no lien The liability attaches to the person, and not to the property on account of which the tax is assessed. After demand and nonpayment, the collector, or officer having a proper warrant, may seize and sell personal property. But he can only seize property of which the person taxed is the owner at the time of the seizure. He may undoubtedly seize mortgaged property without being guilty of any wrong to the tax debtor; and may maintain possession against him, and transfer his title. But the tax warrant gives him no immunity in taking property, of other persons than the tax debtor. It does not entitle him to disregard the rights of the mortgagee. The statute does not authorize him to take and hold such property, as it does in case of an attachment on mesne process. His only right is derived and must be maintained through the title of the person upon whose interest he levies. As against that interest, in whosesoever hands it may be, and by whomsoever asserted, the mort*482gagee has the legal title, is entitled to possession, and may maintain that right in the mode by which the plaintiff undertakes to maintain it in this case.
It is not necessary to consider the question of the validity of the warrant, as the plaintiff" is entitled to judgment in any event. Exceptions overruled.